Exhibit 10.2
SECOND AMENDMENT TO TIME SHARE AGREEMENT
     This Second Amendment to Time Share Agreement (this “Amendment”) between
STEELCASE INC. (“Timesharer”) and JAMES P. HACKETT (“Timesharee”) is made this
9th day of November, 2011.
RECITALS
     WHEREAS, Timesharer and Timesharee entered into a certain Aircraft
Time-Sharing Agreement dated December 15, 2005, as amended (the “Time Share
Agreement”) to allow Timesharee use of certain designated aircraft owned or
leased by Timesharer; and
     WHEREAS, Timesharer and Timesharee now wish to amend the Time Share
Agreement to change the definition of “Aircraft.”
     NOW THEREFORE, for and in consideration of the mutual promises set forth
herein, and for good and valuable consideration, the receipt of which is hereby
acknowledged, the parties amend the Time Share Agreement as follows:

1.   All references to the “Aircraft” in the Time Share Agreement shall now mean
that certain Falcon 900EX aircraft bearing Federal Aviation Administration
Registration No. N375SC and Manufacturer’s Serial No. 215 and that certain
Falcon 2000EX aircraft bearing Federal Aviation Administration Registration
No. N377SC Manufacturer’s Serial No. 227, each currently owned or leased by
Timesharer.

2.   Except to the extent modified by this Amendment, the Time Share Agreement
is hereby ratified and affirmed.

The parties have executed this Amendment as of the date set forth above.

            TIMESHARER:

STEELCASE INC.
      By:   /s/ Steve Waugh         Steven M. Waugh        Its: Assistant
Treasurer        TIMESHAREE:
      /s/ James P. Hackett       James P. Hackett           

 